 In the Matter of ROBERT JACOBS, INC.andINDUSTRIAL UNION OFMARINE AND SHIPBUILDING WORKERS OF AMERICA, LOCAL 38, AFFILI-ATED WITH THE C. I.O. andNEW YORK DISTRICT COUNCIL, UNITEDBROTHERHOODOF CARPENTERS & JOINERS OF AMERICA, LOCAL 488,Case No. R-0587CERTIFICATION OF REPRESENTATIVESOctober 10, 19411On June 14, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election,an election by secret ballot was conducted on June 27, 1941, underthe direction and supervision of the Regional Director for the SecondRegion (New York City).On July 18, the Regional Director issuedan Election Report, and on August 14, a Report on Objections to,the Election Report, copies of both of which were served upon theparties.On September 4, 1941, the Board issued a SupplementalDecision and Direction in which it directed the Regional Directorto open and count certain challenged ballots and to prepare a Sup-plemental Election Report embodying her findings as to the resultsof the balloting.'On September 15, 1941, the Regional Director,.acting pursuant to the Supplemental Decision and Direction andRegulations-Series 2, as amended, issued a Supplemental ElectionReport, copies of which were duly served upon the parties.No objec-tions to the Supplemental Election Report were filed by any of theparties.As to the balloting and its results, the Regional Director in theSupplemental Election Report reportedas follows :Total numbereligible tovote__________________________361Total number of ballotscast________________________________ 297Total numberof valid ballots including the challenged votesheld valid bythe Board__________________________________294Total number of votesin favor ofUnited Brotherhood ofCarpenters & Joinersof America,A. F. L__________________ 421 32 N.L. R. B., No. 120.2 35 N. L.R. B., No. 40.36 N. L. R. B., No. 4.44 ROBERT JACOBS, INC.45Total number of votes in favor of Industrial Union of Marineand Shipbuilding Workers of America, Local 38, C. I. O______151Total number of votes in favor of neither Union ------------101Total number of blank votes________________________________0Total number of void ballots_______________________________0Total number of challenged ballots held invalid by the Board3By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National' Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBYCERTIFIED that Industrial Union of Marine and Ship-buildingWorkers of America, Local 38, affiliated with the Congressof Industrial Organizations, has been designated and selected by amajority of the production and maintenance employees of RobertJacobs, Inc., New York City, excluding foremen,supervisors,watch-men, and clerical employees, as their representative for the purposesof collective bargaining, and that, pursuant to the provisions ofSection 9(a) of the National LaborRelationsAct, Industrial Unionof Marineand Shipbuilding Workers of America, Local38, affiliatedwith the Congress of Industrial Organizations,is the exclusive rep-resentative of all such employees for the purposes of collective bar-gainingwith respect to rates of pay, wages, hours of employment, andother conditions of employment.